Citation Nr: 1610949	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-12 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for chronic kidney disease.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for a variously diagnosed psychiatric disability.

4.  Whether new and material evidence has been received to reopen a claim of service connection for gastroesophageal reflux disease (GERD).

5.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability, claimed as a left leg disability.

6.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability, claimed as a right leg disability.



REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2012 and October 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was scheduled for a Board hearing in December 2014, but prior to this hearing, he submitted correspondence cancelling his request.  In June 2015, these matters were remanded to again schedule the Veteran for a Board hearing.  Such hearing was scheduled for September 2015; however, prior to this hearing, he submitted correspondence cancelling his request.  Accordingly, his hearing requests are deemed withdrawn.  See 38 C.F.R. § 20.702(d).  

As the record shows psychiatric diagnoses other than major depressive disorder (MDD), the claim of service connection for MDD has been expanded/recharacterized that it is being considered as a claim of service connection for a psychiatric disability, however diagnosed, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of service connection for chronic kidney disease, arthritis, a variously diagnosed psychiatric disability, GERD (on de novo review), a left knee disability (on de novo review) and a right knee disability (on de novo review) are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran did not appeal an August 2002 rating decision which denied service connection for GERD, finding generally that GERD was not shown to be related to the Veteran's service or to medication taken for his service-connected ankle disabilities.

2.  Evidence received since the August 2002 rating decision, including medical articles submitted by the Veteran's attorney, relates to the previously unestablished elements of whether the Veteran has GERD that is attributable to his service (and specifically to his service-connected ankle disabilities).

3.  The Veteran did not appeal a July 2009 rating decision which denied service connection for a left knee disability, finding generally that the claimed disability was not diagnosed and that such claimed disability was not shown to be related to the Veteran's service.

4.  Evidence received since the July 2009 rating decision, including a March 2015 VA examination report, relates to the previously unestablished elements of whether the Veteran has a diagnosed left knee disability that may be attributable to his service.  

5.  The Veteran did not appeal a July 2009 rating decision which denied service connection for a right knee disability, finding generally that the claimed disability was not diagnosed and that such claimed disability was not shown to be related to the Veteran's service.

6.  Evidence received since the July 2009 rating decision, including a March 2015 VA examination report, relates to the previously unestablished elements of whether the Veteran has a diagnosed right knee disability that may be attributable to his service.  


CONCLUSIONS OF LAW

1.  The August 2002 rating decision denying service connection for GERD is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for GERD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The July 2009 rating decision denying service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

4.  New and material evidence has been received to reopen the claim for service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.    § 3.156 (2015).

5.  The July 2009 rating decision denying service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

6.  New and material evidence has been received to reopen the claim for service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination regarding the claims to reopen the matters of service connection for GERD, a left knee disability, and a right knee disability, no further discussion of compliance with VA's duty to notify and assist regarding these matters is necessary.  


ORDER

The appeal to reopen the claims for service connection for GERD, a left knee disability, and a right knee disability is granted.


REMAND

The Veteran alleges that he has a kidney disability, diagnosed as chronic kidney disease, due to his service-connected ankle disabilities, and specifically due to taking NSAIDs for pain relief due to his ankle disabilities.  A September 2010 treatment record notes that the Veteran requested stopping NSAIDs because his creatinine levels were elevated.  An October 2010 treatment record notes that the Veteran's kidney problems are probably related to his ongoing NSAID use.  A November 2010 treatment record notes several possible etiologies for the elevated creatinine, to include "years of being on nonsteroidal agents, he may have analgesic nephropathy."  A September 2011 record notes that the Veteran's kidneys have started to fail due to taking NSAIDs.  On December 2011 VA examination, the examiner diagnosed chronic kidney disease and noted that such was less likely related to his service.  The examiner noted that while the Veteran had been on prolonged NSAIDs for his ankle injuries, he also had other possible etiologies for his bump in creatinine, to include other medications or a cardiac catheterization.  The examiner noted that medical records indicate he stopped his ranitidine in January 2011 and his creatinine in June 2011 was down to his baseline, which the examiner states indicates a possible correlation.  The Board finds this opinion is without adequate rationale as it is speculative and inconclusive as to the likely etiology of the chronic kidney disease.  Notably, subsequent to this opinion, additional treatment records have continued to suggest a possible linkage between the Veteran's kidney disease and his NSAID use.  In this regard, a March 2011 record notes that the Veteran has NSAID nephropathy with subacute renal failure.  An August 2012 record notes that the Veteran has chronic renal insufficiency due to his chronic NSAID use.  A September 2013 record notes that the Veteran is no longer able to take NSAIDs because of his kidney problems.  Further, the Veteran's attorney submitted medical literature suggesting that NSAIDs can result in renal injury.  Accordingly, the Board finds that a supplementary medical opinion is warranted.

The Veteran has also generally claimed he has arthritis due to service and specifically due to his service-connected ankle disabilities.  It is unclear what body part the Veteran is alleging he has arthritis in, other than his already service-connected ankles and his knees (the knees are currently on appeal).  However, the Board notes that a review of the record reflects an assessment of osteoarthritis, unspecified.  Because it is not entirely clear if this notation refers to osteoarthritis of a body part other than the ankles and the knees, the Board finds that additional development is warranted to determine which body parts, if any, other than the ankles and knees, are afflicted with arthritis.

As noted above, the Veteran's claim for service connection for a variously diagnosed psychiatric disability is characterized to reflect it encompasses any mental disorder shown by the record.  A review of the record reflects that the Veteran has been diagnosed throughout the pendency of the appeal with major depressive disorder, generalized anxiety disorder, bipolar disorder, mood disorder, and adjustment disorder.  However, on March 2015 VA examination, the examiner diagnosed unspecified bipolar and related disorder and opined that it was less likely related to the Veteran's service-connected ankle disabilities because there was "no scientific research documenting evidence of an etiological relationship between an orthopedic condition and bipolar disorder."  The examiner noted that treatment records cite numerous other health problems as contributing to his depression, including a breathing disorder and seizures, in addition to conflict with a supervisor.  The examiner then stated that during the examination, the Veteran cited numerous causes of his depression including chronic pain, other health conditions, and family stressors.  The examiner then provided an opinion as to why the Veteran's mood disorder was not aggravated by his service-connected bilateral ankle conditions.  The examiner did not however provide an opinion as to whether the Veteran's ankle disabilities may have aggravated his bipolar disorder and did not opine as to the other psychiatric disabilities diagnosed during the pendency of the appeal, and specifically whether such may be due directly to his service or may be secondarily related to his service-connected ankle disabilities.  Additionally, subsequent to this medical opinion, the Veteran's attorney submitted a statement with citation to medical literature suggesting a relationship between psychiatric disorders and orthopedic conditions.  For these reasons, the Board finds that additional development is required.

The Veteran alleges that he has GERD due to his service, and specifically due to extended use of NSAIDs, which he claims he took to alleviate pain for his service-connected ankle disabilities.  An April 2002 treatment record notes that the Veteran was instructed to discontinue all ibuprofen products due to gastrointestinal symptoms.  On March 2015 VA examination, the examiner opined that the Veteran's GERD is unrelated to taking pain medications for his service-connected ankle conditions, finding generally that he has been diagnosed with anatomic pathology of his gastrointestinal tract in the form of b ring/schatzie ring, esophageal dysmotility, hiatal hernia, and esophageal incompetence.  The examiner stated that the Veteran has chronic physiologic/anatomic/genetic issues causing his GERD/dysphasia and GERD symptoms over the years.  The examiner noted that the Veteran had no gastrointestinal symptoms in service and no evidence of dysphasia until almost a decade after discharge from service.  The examiner then stated that the Veteran's NSAID use for his ankles would not be responsible for anatomic changes in his upper gastrointestinal tract, and that further, the Veteran has a diagnosis of Reiter's syndrome/rheumatoid arthritis which could be a causative factor in periodic gastric inflammatory processes.  The Board finds that this opinion is inadequate for rating purposes.  Notably, the examiner did not provide an opinion as to whether the Veteran's service-connected ankle disability, and specifically the NSAIDs he took for these disabilities, may have aggravated his now-diagnosed GERD.  Additionally, since this opinion was provided, the Veteran's attorney has submitted medical literature suggesting that NSAID use may be associated with/is a significant risk factor for GERD.  Accordingly, the Board finds that a supplementary medical opinion is warranted.

Additionally, as the March 2015 VA examiner noted that the Veteran's Reiter's syndrome/rheumatoid arthritis may be a causative factor in periodic gastric inflammatory processes, this matter is inextricably intertwined with the claims seeking service connection for bilateral knee disabilities and adjudication of this appeal must be deferred pending additional development regarding the bilateral knee claims being remanded herein.

Regarding the Veteran's claims seeking service connection for bilateral knee/lower leg disabilities, he alleges that such disabilities are secondary to his service-connected ankle disabilities.  On March 2015 VA examination, rheumatoid arthritis/Reiter's syndrome of both knees was diagnosed.  The examiner noted that the Veteran had left lower leg and ankle injuries during active duty and has had surgical repair in the following years.  The examiner then noted that the Veteran was diagnosed with rheumatoid arthritis/Reiter's syndrome in 1986 and that his bilateral knee pain is less likely secondary to his service connected ankle/lower leg conditions and more likely associated with his chronic genetic rheumatoid arthritis/Reiter/s syndrome.  The Board finds that this opinion is inadequate, as the examiner did not address whether the Veteran's service-connected ankle disabilities may have aggravated the rheumatoid arthritis/Reiter's syndrome.  Accordingly, a supplementary medical opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of any (and all) updated clinical records of any VA and/or private treatment the Veteran has received regarding the claimed disabilities on appeal.

2.  Request the Veteran that he clarify what body part the Veteran is alleging he has arthritis in, other than his knees and his already service-connected ankles.

3.  Then arrange for a supplementary medical opinion (with an examination only if deemed necessary by the opinion provider) to determine the nature and likely etiology of the Veteran's chronic kidney disease.  The Veteran's entire record should be reviewed by the provider.  Following review of the record, including this remand, the provider should respond to the following:

(a)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's chronic kidney disease was incurred in/caused by his service?

(b)  If the chronic kidney disease is found to be unrelated to the Veteran's service, is it at least as likely as not (a 50% or greater probability) that it was:

(i) caused by his service-connected ankle disabilities, and specifically by taking NSAIDS for pain relief due to his ankle disabilities? Or 
(ii) 	permanently aggravated by his service-connected ankle disabilities, and specifically by taking NSAIDS for pain relief due to his ankle disabilities?

The opinion provider must explain the rationale for any opinions given, to include discussion of the treatment records suggesting NSAID use is related to the Veteran's kidney problems, the March 2015 VA examination report and opinion, and the medical literature suggesting an association between renal injury and NSAID use.

4.  If, and only if, the Veteran specifically identifies that joints other than the knees and ankles are affected by arthritis, arrange for the Veteran to be scheduled for an examination to address the existence, nature, and likely etiology of any arthritis disability, other than arthritis of the knees and ankles.  Following examination of the Veteran and review of his record, the examiner should respond to the following:

(a)  Does the Veteran have a current arthritis disability of body parts other than the knees and ankles?  The examiner should address the notation in the record of an assessment of osteoarthritis, unspecified.

(b)  If so, is such disability at least as likely as not (a 50% or greater probability) related to his service, to include due to injuries to the ankle and fibula therein?

(c)  If the examiner finds that the Veteran's arthritis disability is unrelated directly to his service, is it at least as likely as not (a 50% or greater probability) that the diagnosed arthritis was caused or permanently aggravated by the Veteran's service-connected ankle disabilities?

The examiner must explain the rationale for any opinions given.

5.  Arrange for the Veteran to be scheduled for an examination to address the existence, nature, and likely etiology of any psychiatric disability diagnosed during the pendency of the claim, to specifically include major depressive disorder, generalized anxiety disorder, bipolar disorder, mood disorder, and adjustment disorder.  Following examination of the Veteran and review of his record, the examiner should respond to the following:

(a)  As to each psychiatric disability entity diagnosed during the pendency of this appeal, to specifically include major depressive disorder, generalized anxiety disorder, bipolar disorder, mood disorder, and adjustment disorder, is it at least as likely as not (a 50% or greater probability) related to his service?

(b)  If the examiner finds that the Veteran's psychiatric disability is unrelated directly to this service, is it at least as likely as not (a 50% or greater probability) that, with respect to each disorder listed above, the diagnosed entity was caused by the Veteran's service-connected ankle disabilities and/or the chronic pain caused by the ankle disabilities?

(c)  Is it at least as likely as not (a 50% or greater probability) that, with respect to each disorder listed above, the diagnosed entity was aggravated (permanently worsened) by the Veteran's service-connected ankle disabilities and/or the chronic pain caused by the ankle disabilities?

The examiner must explain the rationale for any opinions given, to include consideration and discussion of the March 2015 VA examination report and opinion and the medical literature suggesting an association between psychiatric disorders and orthopedic conditions, as necessary.

6.  Also arrange for a supplementary medical opinion (with an examination only if deemed necessary by the opinion provider) to determine the nature and likely etiology of the Veteran's GERD.  The Veteran's entire record should be reviewed by the provider.  Following review of the record, including this remand, the provider should respond to the following:

(a)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's GERD was incurred in/caused by his service?

(b)  If the examiner finds that the Veteran's GERD is unrelated to service, is it at least as likely as not (a 50% or greater probability) that it was caused by the Veteran's service-connected ankle disabilities (and specifically by taking NSAIDs for pain relief due to the ankle disabilities)?

(c)  Is it at least as likely as not (a 50% or greater probability) that it was aggravated (permanently worsened) by the Veteran's service-connected ankle disabilities (and specifically by taking NSAIDs for pain relief due to the ankle disabilities)?

Additionally, the provider is advised that if service connection for rheumatoid arthritis/Reiter's syndrome of the knees is granted based on the development ordered below, an opinion should also be provided as to whether the Veteran's GERD is caused or aggravated by the knee arthritis/Reiter's syndrome.

The opinion provider must explain the rationale for any opinions given, to include consideration and discussion of the treatment records suggesting NSAID use should be discontinued due to gastrointestinal symptoms, the March 2015 VA examination report and opinion, and the medical literature suggesting an association between GERD and NSAID use, as necessary.

7.  Also arrange for a supplementary medical opinion (with an examination only if deemed necessary by the opinion provider) by an appropriate provider to determine the nature and likely etiology of the Veteran's bilateral knee/lower leg disabilities, currently diagnosed as rheumatoid arthritis/Reiter's syndrome.  The Veteran's entire record should be reviewed by the provider.  Following review of the record, including this remand, the provider should respond to the following:

Is it at least as likely as not (a 50% or greater probability) that the Veteran's rheumatoid arthritis/Reiter's syndrome was aggravated (permanently worsened) by his service-connected ankle disabilities?

The opinion provider must explain the rationale for any opinions given.

8.  Thereafter, review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


